FILED
                            NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY FRIDAY UDOM,                             No. 12-55349

               Petitioner - Appellant,           D.C. No. 3:11-cv-02175-WQH-
                                                 POR
  v.

DEPARTMENT OF HOMELAND                           MEMORANDUM*
SECURITY,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Anthony Friday Udom appeals pro se from the district court’s final

judgment dismissing without prejudice his 28 U.S.C. § 2241 habeas petition

challenging his removal proceedings. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s legal conclusions and review for

clear error its factual findings. Morton v. Hall, 599 F.3d 942, 945 (9th Cir. 2010).

We affirm.

      The district court correctly dismissed Udom’s habeas petition under the

prudential exhaustion doctrine because Udom, in challenging his ongoing removal

proceedings, had failed to exhaust his administrative remedies and did not qualify

for an exception to the exhaustion requirement. See Ward v. Chavez, 678 F.3d

1042, 1045 (9th Cir. 2012) (“As a prudential matter, courts require that habeas

petitioners exhaust all available judicial and administrative remedies before

seeking relief under § 2241.”); see also Cabaccang v. U.S. Citizenship & Immigr.

Servs., 627 F.3d 1313, 1316 (9th Cir. 2010) (“[T]he pendency of removal

proceedings means the [petitioners] have not exhausted their administrative

remedies.”).

      We deny Udom’s June 8, 2012, “Motion to Submit California State Court -

Order - Dismiss of a Deportable Offense & 1993 Mental Illness Report” to the

extent the motion seeks leave to submit supplemental materials in support of his

appeal. See Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011) (“Generally,

we consider only the district court record as developed before appeal.”).

      AFFIRMED.


                                          2                                     12-55349